EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment corrects a grammatical error in claim 24, as follows:
IN THE CLAIMS
Claim 24 has been amended to:
--An image generation system comprising: 
an image generator configured to generate an image on a recording medium [[media]] based on a print job in which all recording media, including the recording medium, are output to a same sheet-output tray; 
an image read sensor configured to read the image on the recording medium; and 
a controller configured to perform without regard to a pattern of an abnormality of the abnormal image, when the image on the recording medium is determined to be an abnormal image based on a read result by the image read sensor, during execution of the print job in which all recording media are output to the same sheet-output tray:
when in a first mode, a control of continuing, until an end of the print job without stopping the print job, detection of one or more subsequent abnormal images on recording media following the recording medium on which the image is determined to be the abnormal image; 
when in a second mode, a control of stopping, before the end of the print job, detection of any other abnormal image on the recording media following the recording medium on which the image is determined to be the abnormal image; and 
a control of displaying, on a display, the image determined to be the abnormal image.--



Reasons for Allowance
Claims 14-17, 20-31 and 33 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 20 and 23, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter (or an equivalent):  
“…a controller configured to control the image generator to stop the print job at a time based on a detection of an abnormal image, when the first image on the first recording medium is the abnormal image based on a read result by the image read sensor during execution of the print job in which all recording media are output to a same sheet-output tray,
wherein the controller is further configured to control the image read sensor to read the second image on the second recording medium wherein the second image of the second recording medium has already been generated at the time of the stopping of the print job, and wherein the first and second recording media are ejected to the same sheet-output tray.”
(Claims 14-17 and 21-22 are dependent on claim 20.) 

With respect to independent claims 24 and 33, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter (which is essentially equivalent to the allowable subject matter for claims 20 and 23):  
“…a controller configured to perform without regard to a pattern of an abnormality of the abnormal image, when the image on the recording medium is determined to be an abnormal image based on a read result by the image read sensor, during execution of the print job in which all recording media are output to the same sheet-output tray:
when in a first mode, a control of continuing, until an end of the print job without stopping the print job, detection of one or more subsequent abnormal images on recording media following the recording medium on which the image is determined to be the abnormal image; 
when in a second mode, a control of stopping, before the end of the print job, detection of any other abnormal image on the recording media following the recording medium on which the image is determined to be the abnormal image…”
 (Claims 25-31 are dependent on claim 24.) 
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Note:  None of the previously cited references (closest prior art of record found) teaches the allowable subject matters.
Tsue and Hiramatsu references each teaches a print job in which all recording media are not output to a same output tray.
Bockus, JR. reference teaches a print job in which all recording media are output to a same sheet-output tray.  However, Bockus, JR, fails to teach a feature recited in claim 20 “wherein the controller is further configured to control the image read sensor to read the second image on the second recording medium wherein the second image of the second recording medium has already been generated at the time of the stopping of the print job...”; and similarly a feature recited in claims 24 and 33 “when in a first mode, a control of continuing, until an end of the print job without stopping the print job, detection of one or more subsequent abnormal images on recording media following the recording medium on which the image is determined to be the abnormal image.”
Moroney reference also teaches a print job in which all recording media are output to a same sheet-output tray.  However, Moroney also fails to teach a feature recited in claim 20 “a controller configured to control the image generator to stop the print job at a time based on a detection of an abnormal image, when the first image on the first recording medium is the abnormal image based on a read result by the image read sensor during execution of the print job…”; and similarly a feature recited in claims 24 and 33 “when in a second mode, a control of stopping, before the end of the print job, detection of any other abnormal image on the recording media following the recording medium on which the image is determined to be the abnormal image…”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           January 24, 2022